LETTS, Judge.
We agree with the appellants’ argument that the trial court incorrectly determined that a “jumbo” certificate of approximately $33,000 was not a probate asset. The record demonstrates by clear and convincing evidence that no survivorship provision was instituted nor intended.
We would elaborate further on the facts surrounding the title to the certificate; however, the foregoing does not control the outcome of this appeal. The offending probate order conclusively determined a disputed question of ownership in the certificate and held that the estate had no interest therein. This order was final and appealable, see Pratt v. Gerber, 330 So.2d 552, 553 n. 1 (Fla. 3d DCA 1976) and an appeal should have been taken within thirty days of rendition. See also Fla. R.App.P. 9.110(b); Fla.R.P. & G.P. 5.100; Howard v. Baumer, 519 So.2d 679 (Fla. 1st DCA 1988); In re Estate of Baker, 327 So.2d 205 (Fla.1976); In re Estate of Zimbrick, 453 So.2d 1155, 1156 n. 3 (Fla. 4th DCA 1984).
This appeal was filed well over three months beyond the thirty day limit so we conclude that we have no jurisdiction. This cause is dismissed.
DISMISSED.
FARMER, J., concurs.
ANSTEAD, J., concurs in conclusion only.